Citation Nr: 1112532	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-31 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for left knee residuals of status post debridement of a lateral meniscus tear, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



REMAND

The Veteran served on active duty from February 1996 to September 1998.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis Indiana.  

The Veteran asserts that a higher rating is warranted for his service-connected left knee residuals of status post debridement of a lateral meniscus tear.  Having considered the evidence, the Board finds further development is necessary for a determination and that a remand is warranted.

This appeal stems from an October 2006 rating decision, in which the RO denied a rating in excess of 10 percent for left knee residuals of status post debridement of a lateral meniscus tear.  The Board notes that the Veteran was afforded VA examinations in 2006, and while remand is not required due to the mere passage of time when an otherwise adequate examination has been accomplished, in an October 2007 VA Form 9, the Veteran asserted that his left knee symptoms are worse.  As such, the Veteran should be afforded an examination to obtain a medical opinion as to the degree of impairment due to the service-connected left knee residuals of status post debridement of a lateral meniscus tear during the relevant period.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that the 10 percent rating for left knee residuals of status post debridement of a lateral meniscus tear has been assigned under Diagnostic Code 5259.  Diagnostic Code 5259 provides a maximum 10 percent rating for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).  The September 2006 VA examination report notes no evidence of osteoarthritis, and a slight valgus alignment to the knees was noted.  Regardless, the Board must consider all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the October 2007 VA Form 9, the Veteran asserted that his left knee symptoms include excess fatigability, weakness, and painful motion.  The Board notes normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).  The general rating schedule for limitation of motion of the knee is 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for arthritis with limitation of motion of a knee (Diagnostic Codes 5003-5010) and for instability of a knee (Diagnostic Code 5257). VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56704 (1998).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In addition, the Board notes that in the September 2006 VA examination report, the examiner expressed concern regarding a chondral flap and thus, noted that magnetic resonance imaging (MRI) would be scheduled that day and the results available for review later on.  The results of the MRI are not associated with the claims file.  

Moreover, a June 2008 VA record reflects the Veteran is participating in VA vocational rehabilitation.  The vocational rehabilitation folder has not been associated with the claims file.  

A June 2008 VA record notes that the Veteran had had to quit his job in 2007 due to his knees.  In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is raised during the adjudicatory process of an underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  As such, entitlement to a TDIU is to be considered part of the claim in this case.

Lastly, records received in May 2007, reflect that a disability claim was denied by the Social Security Administration (SSA), and while the records note, "no medical on file," the SSA determination has not been associated with the claims file.  In light of the Veteran's assertions in regard to incapacitating episodes and the affect on employment due the left knee.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the results of MRI referenced in the September 2006 VA examination report with the claims file.

2.  Associate the Veteran's VA vocational rehabilitation folder with the claims file.

3.  Obtain the SSA records, to include any decisions and the medical records, upon which any decision was based.  If no medical records are available, attempt to obtain any records relevant to the SSA determination.  All records obtained should be associated with the claims file.

4.  After completion of the above to the extent possible, schedule the Veteran for VA orthopedic examination to determine the degree of impairment due to the service-connected left knee residuals of status post debridement of a lateral meniscus tear.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests, including x-rays of the left knee, should be accomplished.  Range of motion testing should be performed with a goniometer and that an opinion should be provided as to whether there is any additional functional loss to pain, fatigue, weakness, or incoordination, and whether there is recurrent subluxation or lateral instability, and whether as a result of the Veteran's service-connected disabilities the Veteran is unable to maintain substantially gainful employment (including his service-connected right knee and left first toe disabilities).  If any increase in the degree of impairment is identified during the relevant period, the date of the increase(s) should be reported, to the extent possible.  A complete rationale should accompany any opinion provided.  

5.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal, including whether the Veteran is entitled to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

